DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/09/2022 has been entered.

Response to Amendment
The amendment filed 07/12/2022 has been entered. Claims 1-3, 5-8, 10-25, 27-33, 35-42, 44-45, and 49 remain pending in the application. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“an acquisition module” in claim 15, line 2. Interpreted as a part of an X-ray device for angiography [0042].
“a timing module” in claim 15, lines 3-4. Interpreted as part of an X-ray device for angiography [0042].
 “a selection module” in claim 15, line 6. Interpreted as part of an X-ray device for angiography [0042].
“a digital subtraction angiography module” in claim 18, lines 1-2. Interpreted as part of an X-ray device for angiography [0042], [0051].
“an ECG module” in claim 19, line 1. Interpreted as part of an X-ray device for angiography [0042], [0053].
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-8, 10-25, 27-33, 35-42, 44-45, and 49 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Although the claims fall within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter), specifically, claims 1-3, 5-25, and 34-45 are directed to a method and claims 15-33 and 46-49 are directed to an imaging device, claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection as judicial exceptions. 
Regarding independent claims 1 and 15, the claims recite steps of selecting, determining, identifying, and calculating parameters, which can practically be performed in the human mind and therefore recites a judicial exception (i.e. mental process-type abstract idea). In particular, claim 1 recites the following steps:
a) selecting a pair of two-dimensional image frames from the sequence of two- dimensional image frames, wherein the pair of two-dimensional image frames consists of a start image frame and an end image frame; 
b) determining a centerline of the blood vessel in the start image frame; 
c) determining a centerline of the blood vessel in the end image frame; 
d) identifying a common start point on the centerline of the start image frame and on the centerline of the end image frame; 
e) identifying an end point on the centerline of the start image frame, wherein the end point for the start image frame corresponds to location of a front of the contrast agent in the blood vessel distal to the common start point in the start image frame; 
f) identifying an end point on the centerline of the end image frame, wherein the end point for the end image frame corresponds to location of the front of the contrast agent in the blood vessel distal to the common start point in the end image frame; 
g) calculating a first centerline distance between the start point and the end point of the start image frame; 
h) calculating a second centerline distance between the start point and the end point of the end image frame; 
i) calculating a local flow velocity of blood within the blood vessel for part of a heart cycle as a function of the first and second centerline distances of g) and h) and a time interval between the start image frame and the end image frame; and
 j) using a correlation factor to adjust the local flow velocity of i) to determine an average flow velocity of blood within the blood vessel for one entire heart cycle.
Claim 15 recites actions performed by a programmed processor that are the same as steps a) – j) of claim 1. Even though the “method employing a processor” is recited in claim 1 and “a programmed processor” in claim 15, the steps as recited may be performed practically in human mind and/or merely require a common purpose computer with standard software to render images for blood flow analysis. 
Furthermore, no practical application is claimed in the claims. Specifically, this judicial exception is not integrated into a practical application because the additional elements set forth in Claim 1 merely amount to insignificant pre-solution data gathering steps as the method relies on a sequence of two-dimensional image frames. Additionally, the step “k) displaying information to a user, wherein the information characterizes blood flow in the blood vessel, and wherein the information is based on at least one of the local flow velocity of i) and the average flow velocity of j)” is an insignificant post-solution activity to display calculated quantities. See MPEP 2106.05(g).  
Furthermore, the courts have found that mere data gathering in conjunction with a law of nature or abstract idea is not enough to qualify as "significantly more" when recited in a claim with a judicial exception. In the claims of the instant application, data are being selected, certain data features are being identified, and a distance and velocity are being calculated. These are well-understood, routine, conventional activities previously known to the industry. Because the claim as a whole does not recite significantly more than the exception itself, Claim 1 is non-statutory and not patent eligible. For the same reasons, Claim 15 is non-statutory and not patent eligible.
 Dependent Claims
The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons: they merely:
a.	further describe the abstract idea such as 
1.	describing the sequence of two- dimensional image frames (contains information for determining the distribution over time of a contrast agent- claim 2; digitally subtracted image frames – claims 6 and 18; image frame selection – claim 27  );
2.	describing the selection of the start image frame (image frame in which the ECG gated contrast injection phase starts or ends - claims 3 and 22-23); and
3.	describing the calculation of intensity versus centerline distance graphs, local flow velocity, and average velocity (by setting a threshold – claim 5; local flow velocities within the blood vessel as a function of time, propagating to other segments – claims 7, 12-13, 29, 31, 37; being calculated over a period of time corresponding to the one or more heart cycles – claims 9 and 19; additional local flow velocity – claim 28).
4.	further describe image frames and the end point (identified by setting a threshold – claim 5).
5.	further describe the calculation details (the correlation factor calculation – claims 8 and 10-11).
6.	describing identification of the start point or the end point in the image frames (the common start point – claim 16; the end point on the centerline – claim 17).

7.	describe insignificant pre-solution data gathering steps (contrast injection – claims 20-23, user input – claim 40).
8.	indicate or describe post-solution activity (use the processor for further quantitative processing of the vessel– claims 24-25, 29-30, 32-33, 35-36, 38-39).

b.	further describe additional extra-solution activities such as 
displaying the information (based on the local flow velocities within the blood vessel as a function of time – claim 7; based on the average velocity within the blood vessel – claim 37; displaying local flow velocities – claims 41-42; average velocity and volumetric flow – claims 44-45 and 49).

c.	claim instructions to implement an abstract idea on a computer to perform generic computer functions (software – claim 14).
Taken alone and in combination, the additional elements do not integrate the judicial exception into a practical application at least because the abstract idea is not applied, relied on, or used in a meaningful way. They also do not add anything significantly more than the abstract idea. Their collective functions merely provide computer/electronic implementation and processing, and no additional elements beyond those of the abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. There is no indication that the combination of elements improves the functioning of a computer, output device, improves technology other than the technical field of the claimed invention, etc. Therefore, the claims are rejected as being directed to non-statutory subject matter.

Response to Arguments
                                                         
Applicant's arguments filed 07/12/2022 have been fully considered but they are not persuasive. 
Response to the 35 U.S.C. §101 rejection arguments on pages 13-16 of the REMARKS.
Claims 1-3, 5-8, 10-25, 27-33, 35-42, 44-45, and 49                 
The Applicant argues that “Because the physical operations provide a tangible and practical technological application, the claims are clearly directed to patent eligible subject matter under 35 U.S.C §101…the technological process of claim 1 goes way beyond mere 
"organizing human activity" that has been found to be an abstract idea by the Courts. Instead, the claim employs a combination of computer-implemented processes and a graphical user interface to calculate local flow velocity of blood within a blood vessel for part of a heart cycle, use a correlation factor to adjust the local flow velocity to determine an average flow velocity of blood within the blood vessel for one entire heart cycle, and display information to a user based on at least one of the local flow velocity and the average flow velocity… The Courts have found a claim that recites unconventional steps that confine the claim to a particular useful application to be directed to patent eligible subject matter under 35 U.S.C §101.” (Pages 13-15). Examiner respectfully disagrees and notes that, even though the “method employing a processor” is recited, the steps as recited may be performed practically in human mind and/or merely require a common purpose computer with standard software to render images for flow analysis. In particular, there are no steps in claim 1 that would clearly require a processor with specialized software, e.g., to automatically determine a centerline. Furthermore, the method as recited in claim 1 is not using a computer memory. Additionally, without any specific recitation of the information that links to any particular utility, the "information based on the local flow velocity" may be interpreted as the local flow velocity itself, and the step of “displaying information to a user, wherein the information is based on the local flow velocity of i)” is an insignificant post-solution activity to display calculated quantities. See MPEP 2106.05(g). Additionally, a similar method might be applied to analyze a different kind of flow and therefore the claim(s) is not confined to a particular useful application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB/Examiner, Art Unit 3793             


/YI-SHAN YANG/Primary Examiner, Art Unit 3793